Citation Nr: 9935867	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-11 557	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected left scapulothoracic syndrome 
with limitation of motion and snapping scapula.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from August 1975 
to August 1978.  He had active duty for training in June 1979 
and active service in the United States Marine Corps from 
December 1979 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for scapulothoracic syndrome with limitation of motion and 
snapping scapula and assigned a 10 percent disability 
evaluation (effective from July 1989).  In October 1996, the 
veteran filed a notice of disagreement, which only challenged 
the assignment of the 10 percent rating.  In December 1996, 
the veteran was furnished a Statement of the Case; and in 
February 1997, he filed a Substantive Appeal (VA Form 9), 
thereby perfecting a timely appeal.  Therefore, the issue 
concerning an earlier effective for the grant of service 
connection (i.e., the award of disability compensation for 
the service-connected disability in question) is not in an 
appellate status before the Board.  See Grantham v. Brown, 
111 F.3d 1156 (1997).

The Board entered a decision in October 1996, which granted, 
inter alia, service connection for traumatic arthritis and 
degenerative disk disease of the thoracic spine.  The RO 
implemented the Board's decision in an October 1996 rating 
decision, and assigned a non-compensable (zero percent) 
evaluation for the service-connected thoracic spine 
disability.  By a VA letter, dated December 5, 1996, the 
veteran was informed of the October 1996 rating action and of 
his appellate rights.  In May 1997, the veteran filed a 
notice of disagreement, which only challenged the zero 
percent rating for thoracic spine disability.  While a 
Statement of the Case relative to that issue was furnished in 
July 1997, the RO did not receive the veteran's Substantive 
Appeal until December 31, 1997, which was well after the 
expiration of the one-year period following the December 5, 
1996 notification letter and well after the expiration of the 
60-day period following the July 1997 Statement of the Case.  
See 38 C.F.R. §§ 20.302(b), 20.305(b), 20.1103 (1999).  As 
such, the claim for a compensable evaluation for traumatic 
arthritis and degenerative disk disease of the thoracic spine 
is not properly before the Board for appellate review.

Moreover, to the extent that the veteran has filed a "new 
claim" for an increased (compensable) evaluation for the 
service traumatic arthritis and degenerative disk disease of 
the thoracic spine, as indicated in veteran's VA Form 9 
received on December 31, 1997, this matter is referred to the 
RO for appropriate action.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); 38 C.F.R. § 3.160(f) (1999).  

The information of record reflects that the veteran has 
raised the issue of entitlement to service connection for a 
right shoulder disability.  Since this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

For consistency and economy, the Board employs the term 
"left shoulder disability" to represent the service-
connected scapulothoracic syndrome with limitation of motion 
and snapping scapula.


FINDINGS OF FACT

1. The veteran is right handed.

2. The veteran's service-connected left scapulothoracic 
syndrome is manifested by pain, some limitation of motion, 
and discomfort in the posterior aspect of the left scapula 
with snapping on the left side, and by X-ray findings of 
mild arthritic changes involving the left 
acromioclavicular joint.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected left scapulothoracic 
syndrome, with limitation of motion and snapping scapula, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1); 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5099-5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, supra (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631- 32 (1992)).  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a). 

 In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected left scapulothoracic syndrome 
with limitation of motion and snapping scapula.  Accordingly, 
the Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  See 38 C.F.R. §§ 4.1, 
4.2.  
 
 Taking into consideration that the assignment of the initial 
rating of 10 percent for left scapulothoracic syndrome, with 
limitation of motion and snapping scapula, followed the 
initial award of service connection, the Board must consider 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


Higher Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 4.1.

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3 (1999).

 Briefly, the service-connected left scapulothoracic syndrome 
with limitation of motion and snapping scapula is not listed 
in the Rating Schedule.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20; Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  In that regard, 
the left shoulder disability was assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, DC 5024 for 
tenosynovitis.
 
 Under DC 5024, tenosynovitis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis under 
DC 5003.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Moreover, 38 C.F.R. § 4.59 provides that "[i]t is the 
intention to recognize actual painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint."  Read together, 
DC 5003 and section 4.59 thus prescribe that painful motion 
of a major joint or group of joints caused by degenerative 
arthritis, where the arthritis is established by x-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating under DC 5003, even though there is no actual 
limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet.App. 484, 489 (1991).
 
 Under DC 5201, a 20 percent evaluation is warranted when 
motion of the minor arm is limited either at shoulder level, 
or to midway between the side and shoulder level.  A 30 
percent evaluation is warranted when motion of the minor arm 
is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.
 
The service medical records reflect that the veteran is right 
handed.  The service medical records for the first period of 
active military service with the Army from August 1975 to 
August 1978 are silent as regards complaints, evaluation or 
treatment for left shoulder pain or chronic scapulothoracic 
pain.  Records from the active duty for training period in 
June 1979 are silent for the evaluation or treatment of left 
shoulder pain or chronic scapulothoracic pain.  These records 
do reflect that the veteran fell from a 2-1/2 ton truck and 
landed on his back.  

Service medical records dated for the second period of active 
military service with the Marine Corps from December 1982 to 
June 1989 reflect multiple evaluations of the left shoulder.  
Entries dated in September and October 1987 reflect a history 
of left shoulder discomfort, ligamentous strain of the left 
shoulder joint with full range of motion, and a click in the 
joint.  Service medical record entries dated for the period 
of February 1988 to October 1988 reflect "?" osteoarthritis 
of the cervical spine with subscapular bursitis and 
tenderness over the trapezius with pain radiating to the left 
side of the neck, calcific tendinitis of the left shoulder, 
and mild rotator cuff tendinitis with a normal structural 
examination.  Other entries dated for the period of February 
1989 to April 1989 reflect left subscapular pain "?" 
etiology with full range of motion, a clicking sound, no 
instability, that scapular rotation reproduced pain, that 
there is no loss of gross motor function, and a normal x-ray 
of the shoulder.  The report of separation examination 
conducted in May 1989 reveals, in relevant part, that the 
veteran was found to have a left subscapular ache with a 
normal range of motion and normal shoulder function.

A subsequent examination conducted in June 1989 reflects that 
the veteran had chronic left subscapular/left shoulder pain, 
cause uncertain, "?" nerve entrapment and "?" from 
scoliosis.  An electromyography (EMG) was taken in June 1989, 
the results of which revealed normal nerve function with 
specific hypersensitivity to pain of the suprascapular nerve 
at cervical disc space 5-6. 

A VA neurological examination dated in November 1989 reveals 
normal muscle tone and strength throughout.  Specifically, 
there is no weakness of the shoulder girdle or the left upper 
extremity.  All muscles innervating that area were checked in 
detail.  The veteran has some tenderness in his left 
suprascapular [region] and to some extent in the medial 
scapular region on the left to deep palpation.  On inspection 
of the upper extremities, there is no atrophy, fasciculation, 
or abnormal movement detectable.  His coordination, gait, 
station, and Romberg are all normal.  The sensory examination 
is intact throughout to all modalities.  The deep tendon 
reflexes are 2 to 3+ and symmetrical.  He has no pathological 
reflexes or clonus.  The impression includes pain as 
described, presumably due to some type of mechanical 
entrapment.  No significant neurological deficits are noted.  

A VA orthopedic examination dated in November 1989 reflects 
full range of motion in the left shoulder.  The veteran has 
tenderness to palpation over the left superior medial aspect 
of the scapula.  Definite palpable crepitus is noted in the 
superior medial aspect of the scapula with range of motion of 
the left shoulder.  When standing erect, he appears to have a 
very mild right thoracolumbar curve.  There is no evidence of 
paravertebral muscle spasm.  The diagnostic impression is 
chronic left scapulothoracic pain with snapping scapular 
syndrome.

Testimony from the January 1991 personal hearing reflects 
that he fell and was caught in an awkward position when the 
full pack he was carrying went over his head when jumping 
across a canal during a road March in the winter of 1984 or 
1985.  He hurt his back and neck.  He felt a pain in his neck 
sort of like a "crick in your neck."  He experiences pain 
in his shoulder, back, and neck.  He has pain with movement 
of his shoulder.  He feels it pop.  He feels pain when 
extending his arm straight up and did so on demonstration at 
the hearing.  He feels pain on extension and rotation and did 
so on demonstration at the hearing.  The pain started in 
1987.  Because of his shoulder disability, he has had to quit 
jobs that paid well to find jobs that did not require 
lifting.  He is in pain most of the time.  The veteran's wife 
testified that her husband, while on active duty, wrote her 
about this incident and that he experienced pain.

A March 1991 orthopedics examination reflects tenderness to 
palpation in the paracervical region, primarily on the left.  
There is no evidence of paracervical muscle spasm.  He has a 
full range of motion of the left shoulder.  He has some 
tenderness to palpation over the left rhomboideus muscle down 
to the area of the medial aspect of the scapular.  
Examination of the back reveals that he is able to stand 
erect; there is no evidence of vertebral muscle spasm in the 
thoracic region.  Range of motion of the thoracolumbar spine 
is 95 degrees of flexion and 30 degrees of extension.  Right 
and left lateral bending is 30 degrees.  Upper extremity 
measurements reveal 27 centimeters on the right and 26 
centimeters on the left.  Forearms are 26 centimeters on the 
right and 25 centimeters on the left.  Reflexes and sensation 
are intact.  There is no more than trace weakness of the left 
upper extremity secondary to complaints of pain.  He was able 
to make a good fist with both hands and can oppose the thumb 
and remaining fingertips.  The impression was cervical and 
left rhomboid strain.  

The orthopedic VA examination conducted in December 1992 
reflects that the veteran has a full and painless range of 
motion of the left shoulder.  There is no tenderness to 
palpation of the shoulder joint per se.  He did have some 
tenderness to palpation in the area of the trapezius as well 
as the medial scapular region.  Examination of the back 
reveals he is able to stand erect.  There is no definite 
spasm or tenderness of the back.  The diagnostic impression 
is chronic left scapulothoracic pain - uncertain etiology.  
Consider degenerative disc disease for referred pain to the 
left trapezius and medial scapular region.  The examiner 
notes that he was unable to reproduce the crepitus or the 
snapping scapular that had previously been noted on prior 
examination.  The veteran reports that the condition is 
apparently intermittent.  The examiner opined that it is 
interesting to consider, however, that if the veteran has 
some degenerative disc changes at cervical discs 7-thoracic 
disc 1 this could correspond to the area which was injured 
when he jumped the ditch in-service.  This is one plausible 
explanation for the pain that he is experiencing in the left 
paracervical region with radiation into the trapezius and 
medial scapular region.  A x-ray of the left shoulder 
reflects mild arthritis changes involving the left acromio-
clavicular joint.  No other significant abnormalities are 
noted.

A neurological examination conducted in January 1993 reflects 
that this examiner previously evaluated the veteran and that 
there has been no change.  The veteran continues to have low-
grade discomfort in his left neck and posterior shoulder area 
similar to that described in 1989.  He takes no prescription 
medicine but buys Motrin and similar over the counter 
analgesics which he takes most days to get some relief from 
his symptoms.  There is no persisting numbness, weakness, or 
loss of feeling or inability to move parts of his body.  As 
before, when his pain is very severe or when he engages in 
strenuous physical activity his left arm may temporarily go 
to sleep on him.  He has normal muscle tone and strength 
throughout.  There is no atrophy, weakness, or fasciculation 
or other abnormal movements detectable.  The muscles in the 
left shoulder and neck area are completely normal in their 
function.  He continues to have a little tenderness to 
palpation on his left suprascapular area and also to deep 
palpation in his left neck.  The veteran has no pain on 
palpation in the medial scapular region.  The diagnostic 
impression is normal neurologic examination.  Pain as 
previously described that is presumably due to some type of 
mechanical problems.  It is noted that the cervical spine x-
rays done some time ago show changes at the cervical disc 7-
thoracic disc 1 level and these findings would be appropriate 
for his present discomfort.  

An independent medical examination report dated in November 
1994 reflects that the veteran's left scapulothoracic pain 
may be related to his lower cervical disc degeneration as 
reported in other examiner's findings.  The examiner notes 
that he does not have the x-rays to confirm this.  He adds 
that lower cervical spondylosis and disc changes can cause 
referred pain to the shoulder.  The snapping symptoms, which 
are apparently intermittent in the scapular region, are 
usually not related to cervical spondylosis and are very 
seldom related to mild scoliosis.  It is the examiner's 
impression from reading the record that the veteran is 
neurologically intact.  In summary, the scoliosis needs to be 
evaluated by an expert which would lead to a more accurate 
opinion as to whether the pathology is related to trauma or 
otherwise.  If, indeed, the patient has lower cervical 
disease, it is feasible that his left trapezius and scapular 
pain may be due to referred symptoms from his back.  

In relevant part, the VA spine examination conducted in 
September 1995 reflects that there is no spasm in the 
cervical paravertebral muscles.  Deep tendon reflexes are 
equal and active at 2+ throughout the body.  Sensation and 
muscle strength in both upper extremities are normal.  The 
neurological examination of the upper extremities is within 
normal limits.  On motion of the left shoulder, there is 
snapping of the left scapulothoracic junction; the snapping 
is mostly on the superior medial aspect of the scapula.  X-
rays of the left shoulder show mild osteoarthritis of the 
left coracoclavicular joint; however, this is not painful on 
palpation.  The examiner adds that he believes this is only 
an interesting finding.  The examiner believes that the 
scoliosis is not causing the symptomatology; however, the 
veteran does have a left scapulothoracic syndrome with 
popping and rubbing of the scapula on the ribs.  The examiner 
believes that the veteran has had multiple strains to the 
levator scapulae muscle origins.  

A miscellaneous neurological examination conducted of the 
veteran in September 1995, was limited to the neuromuscular 
evaluation of the upper extremities.  On examination, the 
veteran has full range of motion in the cervical spine.  He 
has tenderness in the left mid to lower cervical paraspinal 
region.  On abduction of the left arm, he has snapping and 
grinding like sounds in the scapular region.  The motor 
examination of the upper extremities reveals normal tone with 
no atrophy or fasciculations with graded 5/5 strength 
throughout.  The sensory examination reflects a normal 
pinprick, vibration, and joint position sense throughout.  
Deep tendon reflexes reveal 2+/4 bilaterally in the biceps 
and brachioradialis and 2/4 bilaterally in the triceps.  On 
review of the summary of the x-rays as reported by 
orthopedics, apparently there is evidence of severe narrowing 
in the cervical spine at cervical discs 6-7 with bilateral 
foraminal narrowing at this level.  In addition, there is 
evidence of scoliosis of the thoracic spine without any 
apparent vertebral destruction.  The examiner's impression 
included, among other things, that most of the veteran's pain 
in related to his left scapulothoracic syndrome.  However, 
the veteran does have symptoms suggestive of a left cervical 
radiculopathy, although there is no objective evidence of 
root involvement on neurologic examination.  

The nerve conduction study accorded in October 1995 reflects 
that there is trace weakness in the left shoulder elevatus 
and that the bilateral trapezius are symmetrical, that he has 
a weak grip on the left, that there is no neck tenderness or 
winging of the scapula, and "strong initial abduction."  
The EMG report reflects no electrodiagnostic evidence of 
radiculopathy at cervical discs 6-7 and no evidence of 
suprascapular nerve entrapment or upper trunk pathology.  

VA outpatient treatment records dated for the period from 
September 1995 to March 1997 reflect that the veteran was 
unemployed in October 1996.  Entries dated in November 1996 
reflect that the veteran spends time working out with 
weights, that he has pain from the left side of his neck down 
to the scapular area, and diffuse shoulder pain.  These 
entries also reflect range of motion of the left arm to 90 
degrees, tender[ness] in the rhomboid, and myalgia.  X-rays 
of the scapula and shoulder dated in November 1996 reflect no 
abnormality of the scapula, mild degenerative changes 
acromioclavicular joint, otherwise normal.  VA treatment 
records for the period from January 1997 to March 1997 
reflect that there is pain to palpation along the medial 
border of the scapula bilaterally with supraspinatus atrophy 
on the left side, crepitance over the scapular spine, and 
motor [strength] of 4/5 on abduction and adduction of the 
left shoulder, and that he medicates with Motrin and 
methocarbamol which decreases the pain somewhat.  

The neurological examination with EMG/nerve conduction study 
in April 1997 reflects by veteran's report that raising his 
arms overhead exacerbates pain.  On examination, there is 
full active range of motion in all extremities and that there 
is pain to palpation over the trapezius with positive trigger 
points over the left trapezius, rhomboids, and the 
infraspinatus muscles.  Motor [strength] in the left upper 
extremity is 5-/5 and is limited secondary to pain.  There is 
no electrodiagnostic evidence of peripheral neuropathy.  The 
assessment includes history of chronic neck and left scapular 
shoulder pain.  The EMG/nerve conduction study is 
inconclusive as the veteran could not tolerate paraspinal 
testing.  The previous EMG/nerve conduction study conducted 
in October 1995 was within normal limits.  

The VA joints examination accorded the veteran in December 
1998 reflects left shoulder abduction from 0-110 degrees and 
elevation to 160 degrees with some pain and discomfort in the 
posterior aspect of the left scapula.  Internal rotation is 
to thoracic level (T) 8 and external rotation to 50 degrees.  
Extension is to 50 degrees.  The veteran can abduct to 110 
degrees and elevate to 160 degrees on the right side as well, 
but without pain.  He has internal rotation to T8 with 
external rotation to 50 and extension to 50 degrees.  The 
veteran does have snapping of the scapula on the left side 
with no snapping appreciated on the right side.  There is no 
atrophy.  The upper extremities are neurovascularly intact.  
Radiographs of the scapula demonstrate no fractures, 
dislocations, or bone spurs can be appreciated.  There is 
good alignment.  The impression is left snapping scapula that 
is mild to moderately symptomatic to pain on his activity 
level.  The examiner adds that the claims file was reviewed.  

In considering a higher evaluation due to the left shoulder 
disability, the evidence of record reveals that 1) the 
veteran complains of pain on raising his left arm over his 
head, 2) there is some limitation of motion with pain and 
discomfort in the posterior aspect of the left scapula, 3) 
there is good alignment and no atrophy, and 4) there is 
crepitance over the scapular spine.  See 38 C.F.R. § 4.71, 
Plate I (1999).  The x-rays reflect mild degenerative changes 
of the acromioclavicular joint with no fractures, 
dislocations, or bone spurs appreciated and good alignment.  
In the presence of non-compensable limitation of motion and 
x-ray findings of degenerative arthritis in a major joint in 
a non-dominant extremity (the left shoulder) without other 
objective findings of disability, a rating of 10 percent is 
for application.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a, 
DCs 5003, 5024; see generally DeLuca v. Brown, 8 Vet. App. 
202 (1995) (the disability rating accounts for functional 
loss due to pain and limitation on motion).  

As there is some limitation of motion and the x-rays are not 
reflective of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability evaluation is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5003.  As the left 
shoulder disability does not present with favorable 
ankylosis, limitation of motion of the arm at the shoulder 
level, or limitation of motion of the arm midway between the 
side and the shoulder level, or recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus with marked or moderate deformity thereof, or 
dislocation of or nonunion of the clavicle or scapula with 
loose movement, a disability rating in excess of 10 percent 
for the non-dominant extremity is not warranted.  See 38 
C.F.R. § 4.71a, DCs 5200-5203, and Plate I (1999).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  The Board acknowledges the veteran's 
contentions that his left shoulder disability has affected 
his employment.  VA medical record entries dated in November 
and December 1996 reflect that the veteran last worked in 
August 1996, that his last steady employment was three years 
earlier, that he has trade experience as an auto mechanic, 
and that he has been living on part-time jobs, disability 
income, and his wife's income.  Even so, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment 
exclusively attributed with the left shoulder disability to 
prevent the use of the regular rating criteria.  It is of 
significant importance that in November 1996 the veteran 
himself reported that his drug addiction affected his ability 
to work.  In this regard, not one clinical record in evidence 
speaks to assertions by the veteran that his drug and alcohol 
use are related to his left shoulder disability or reflects 
such a finding by a physician based on treatment of the 
veteran.  In view of the foregoing, the veteran has not 
asserted or presented any exceptional or unusual factors that 
would preclude the use of the regular rating criteria.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of an 
exceptional or unusual disability picture marked by frequent 
hospitalizations for the left shoulder disability, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Further, the veteran's 
disability picture does not warrant the application of staged 
ratings, as the disability has remained essentially static 
during the appeal process.  See Fenderson, supra.  As all 
pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath, supra, the Board 
concludes that the left shoulder disability is appropriately 
rated as 10 percent disabling under DC 5024 for tenosynovitis 
from July 9, 1989.  


ORDER

A disability evaluation in excess of 10 percent for chronic 
left scapulothoracic pain of the left shoulder is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

